Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports record second quarter earnings of $1.1 billion << Second quarter financial measures compared to the same period a year ago: - Earnings per share (diluted) of $1.02, compared to $0.81 - Net income of $1,097 million, versus $872 million - Return on equity of 19.9%,compared to 16.8% - Productivity ratio of 49.9%, versus 51.4% - Quarterly dividend maintained at 49 cents per common share Year-to-date performance versus our 2010 financial and operational objectives was as follows: Targets: 1. Earn a return on equity (ROE)(1) of 16 to 20%. For the six months, Scotiabank earned an ROE of 18.7%. 2. Generate growth in earnings per common share (diluted) of 7 to 12%. Our year-over-year growth in earnings per share was 19.9%. 3. Maintain a productivity ratio(1) of less than 58%. Scotiabank's ratio was 50.2% for the six months. 4. Maintain strong capital ratios. At 11.2%, Scotiabank's Tier 1 capital ratio remains strong by Canadian and international standards. >> TORONTO, June 1 /CNW/ - Scotiabank today announced second quarter net income of $1,097 million, up $225 million or 26% compared with the same period last year. Quarter over quarter, net income increased $109 million or 11%. Diluted earnings per share (EPS) were $1.02 compared to $0.81 in the same period last year and $0.91 last quarter. Return on equity was 19.9% in the second quarter compared to 16.8% last year and 17.4% last quarter. The dividend was maintained at 49 cents per common share. "We are pleased to announce record quarterly results as we reach the half-way point in the year," said Rick Waugh, Scotiabank President and CEO. "Our results reflect strong contributions from personal and commercial banking and wealth management, as well as the excellent performance of our wholesale business. "In the face of volatility in world markets, we remain focused on our fundamentals, diversification by business and geography combined with prudent risk management and cost control practices in order to maintain profitability and strong return on equity. Our credit portfolios continue to improve, as evidenced by lower provisions for credit losses this quarter. Furthermore, we have little or no exposure to troubled European sovereign debt. "With net income of $584 million, Canadian Banking had a record quarter.
